              Case:20-02619-jwb     Doc #:65 Filed: 09/29/2020    Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                       __________________________________

In re:

MARK A. SELLERS, III                                    Case No. BG 20-02619
                                                        Chapter 11 (Subchapter V)
     Debtor.
______________________________________/


    ORDER RESCHEDULING STATUS CONFERENCE UNDER 11 U.S.C. § 1188

                      PRESENT:      HONORABLE JAMES W. BOYD
                                    United States Bankruptcy Judge

         Mark A. Sellers, III (the “Debtor”) filed the above-captioned Chapter 11,
Subchapter V case on August 11, 2020. (Dkt. No. 1.) The court subsequently entered a
notice of hearing, scheduling the status conference required under 11 U.S.C. § 1188(a)
for October 13, 2020 at 1:00 p.m. Due to a scheduling conflict with the court’s calendar,
it will not be possible to hold the status conference on that date. Accordingly, the court
determined to issue this order rescheduling the § 1188(a) status conference. The court
also finds that it is appropriate to extend the time for holding the status conference,
pursuant to 11 U.S.C. § 1188(b), because the need for the extension is attributable to the
court’s scheduling conflict, which is not a circumstance for which the Debtor should justly
be held accountable.

         NOW, THEREFORE, IT IS HEREBY ORDERED that:

         1. Cause to extend the time for conducting the § 1188(a) status conference exists
            pursuant to 11 U.S.C. § 1188(b).

         2. The § 1188(a) status conference in this case, previously scheduled for October
            13, 2020 at 1:00 p.m. is rescheduled to October 15, 2020 at 1:00 p.m.

         3. The Status Conference will be conducted by videoconferencing using the Zoom
            Cloud Meeting program/app. For information necessary to log into the Zoom
            status conference, please send an email to Judge Boyd’s chambers, at
            JWB_Chambers@miwb.uscourts.gov. Chambers will automatically send a
            reply email with a Meeting ID and password (or telephone numbers) that may
            be used to join the video hearing. Parties who have already obtained the
            Meeting ID and password for the October 13, 2020 status conference do not
            need to re-contact the court, as the Zoom log-in information will be the same
            for the October 15, 2020 status conference.
              Case:20-02619-jwb     Doc #:65 Filed: 09/29/2020      Page 2 of 2



         4. Prior to the status conference, each participant should review Judge Boyd’s
            Guidelines for Participation in Video Hearings via Zoom, available at
            https://www.miwb.uscourts.gov/content/judge-james-w-boyd       under    the
            “Authorized Video Appearances” tab.

        IT IS FURTHER ORDERED that the Clerk shall serve a copy of this order pursuant
 to FED. R. BANKR. P. 9022 and LBR 5005-4 upon the Debtor, the Subchapter V Trustee,
 the Office of the United States Trustee, and all creditors and parties in interest listed on
 the Debtor’s mailing matrix.

                                     END OF ORDER




IT IS SO ORDERED.

Dated September 29, 2020
